M. F. Cavanagh, J.
Defendant was charged with and pled guilty to the offense of larceny in a building, MCL 750.360; MSA 28.592. He was sentenced to four years imprisonment with credit for time served, and appeals by right. For the purposes of this opinion, we adopt the further statement of facts and errors involved set out in the dissent.
We concur with our brother Allen that the errors claimed in regard to the plea-taking procedure lack merit. The conviction should be affirmed.
We disagree that the sentence too should be affirmed.
By a 1902 amendment of the Constitution of 1850, the Legislature was given the authority to establish indeterminate sentences. They did so by 1903 PA 136. The subsequent amendments1 indicate no departure from the indeterminate nature of the sentencing scheme. Nowhere can there be *265found specific statutory authority for a determinate sentence and, failing this, the sentence rendered in this case must fall.
The dissent makes a good argument for the literal interpretation of the language of MCL 769.8; MSA 28.1080, limiting its application to a person "convicted for the first time”. However, such an interpretation then renders meaningless MCL 769.10; MSA 28.1082 (second felony conviction), MCL 769.11; MSA 28.1083 (third conviction), and MCL 769.12; MSA 28.1084 (fourth conviction). In each of those subsequent sections the Legislature very clearly provided what the punishment could be for somebody convicted of subsequent felonies. It is interesting to note that even those subsequent sections, although increasing the allowable maximum, all provide for indeterminate sentencing. In other words, for the second conviction (MCL 769.10; MSA 28.1082) it is provided, "may be placed on probation or sentenced to imprisonment for a term not more than 1-1/2 times the longest term prescribed for a first conviction of such offense or for any lesser term in the discretion of the court”.
Furthermore, even assuming arguendo that the dissent’s reading of MCL 769.8; MSA 28.1080, is correct, GCR 1963, 785.8(3) requires the sentencing judge to "state the minimum and maximum sentence imposed by the court”. The literal language of the rule established by the Supreme Court, which would take precedence over inconsistent legislation in matters of practice and procedure, Buscaino v Rhodes, 385 Mich 474; 189 NW2d 202 (1971), People v Joker, 63 Mich App 421; 234 NW2d 550 (1975), clearly mandates an indeterminate sentence, without reference to number of previous convictions. At the very least, GCR 1963, *266785.8(3) indicates the correct interpretation to be given the sentencing statute in issue.
The annotations are replete with citations which indicate that to charge someone as a second, third, or fourth offender a supplemental information must be filed and a trial had, if necessary, on that supplemental information.2 Upon conviction the specified penalty can be imposed. The dissent suggests that this can be done without any supplemental information and without any adjudication of any prior convictions. To do so, we are persuaded, would shortcut a legislative scheme designed to be implemented by the prosecutor. The Legislature has provided a relatively simple method for the prosecutor to reach a second, third, or fourth-time offender, and to increase his punishment. If the prosecutor elects not to so charge but instead simply charges as a first-time offender the only punishment authorized by the Legislature is an indeterminate sentence. The court cannot exceed this authority and the limitations specified in People v Tanner, 387 Mich 683; 199 NW2d 202 (1972), apply.3
We accordingly vacate the sentence heretofore imposed and remand to the trial court for resen-tencing pursuant to the Tanner opinion.
V. J. Brennan, J., concurred.

 1905 PA 184:1921 PA 259:1927 PA 175.


 See MCL 769.13; MSA 28.1085, In re Brazel, 293 Mich 632; 292 NW 664 (1940), and People v Parker, 50 Mich App 537; 213 NW2d 576 (1973).


 It is interesting to note that Tanner was 23 at the time he was sentenced for manslaughter, which was taken as an included offense of the crime charged, first-degree murder. Tanner had two prior convictions: attempted larceny from a building and unarmed robbery. Records and Briefs, Supreme Court, 4 December term 1971, Defendant-Appellant’s Brief, 3 and Appendix, 4a.